DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-20 of U.S. Application 16/205468 filed on November 30, 2018 have been examined.

Allowable Subject Matter
Claims 1 and 13 are allowed over the prior art of record.
The closest prior art of record is Ouyang, US 20160366818 A1, Kahn, US 9374659 B1, and Beaulieu et al., US 20170026818 A1, hereinafter referred to as Ouyang, Kahn, and Beaulieu, respectively.
The following is an examiner’s statement of reasons for allowance:

Ouyang discloses a mobile robot system comprising a plurality of position information transmitters provided at an area to transmit signals for providing position information a mobile robot configured to receive the signals from the position information transmitters, and to set a boundary at the area based on the position information, a terminal configured to evaluate positions of the position information transmitters by analyzing the signals from the position information transmitters wherein the mobile robot is configured to: determine a current position by analyzing the signals from the position information transmitters, and perform a predetermined operation while the mobile robot is moving within a traveling area formed based on the boundary and without the mobile robot moving outside the boundary.

Kahn discloses tracking a signal and outputting a warning when signal reception suffers or when signal reception is completely lost.

Beaulieu discloses a mobile lawn mowing robot and an accompanying pairing process for pairing beacons with the mobile lawn mowing robot, including a process for adding additional beacons.

As to claims 1 and 13, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest:

A mobile robot system, comprising:

a mobile robot configured to receive the signals from the position information transmitters, and to set a boundary at the area based on the position information; and
a terminal configured to evaluate positions of the position information transmitters by analyzing the signals from the position information transmitters,
wherein the mobile robot is configured to:
determine a current position by analyzing the signals from the position information transmitters,
perform a predetermined operation while the mobile robot is moving within a traveling area formed based on the boundary and without the mobile robot moving outside the boundary, and
wherein in response to the mobile robot not receiving at least two of the signals from the position information transmitters, the mobile robot is to store information regarding a signal reception state, and to output a warning,
wherein based on the signal reception state of the signals received at a predetermined point at the area, the terminal is to determine whether to provide another position information transmitter.

A method of controlling a mobile robot system, the method comprising:
receiving, at a mobile robot, signals from a plurality of position information transmitters provided at an area;
determining position information based on the signals received from the position information transmitters while the mobile robot is moving at the area, and the mobile robot is to set a boundary at the area based on the determined position information;
determining a current position based on the signals received from the position information transmitters and a reference position at the area; and
the mobile robot performing a predetermined operation while the mobile robot is moving within a traveling area formed based on the boundary and such that the current position is not outside the boundary,
further comprising:
determining, by a terminal, whether to provide a new position information transmitter;
upon determining to provide the new position information transmitter, receiving a signal of another position information transmitter at an installation position of the new position information transmitter; and
analyzing signal sensitivity of the received signal to evaluate the installation position of the new position information transmitter.

Claims 3, 5-11 depend from claim 1, and claims 14, 15, and 17-20 depend from claim 13, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAIL A KLEINMAN/           Primary Examiner, Art Unit 3668